 


109 HR 5095 IH: To prohibit deceptive altering or disguising of caller identification on outbound telephone calls.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5095 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Engel (for himself and Mrs. Wilson of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit deceptive altering or disguising of caller identification on outbound telephone calls. 
 
 
1.Telephone caller identification fraud prohibited 
(a)Conduct prohibitedNot later than 270 days after the date of the enactment of this Act, the Federal Trade Commission shall promulgate a rule under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) to prohibit, as an unfair or deceptive act or practice, making any outbound telephone call that alters, masks, or disguises, or employing any technology to alter, mask, or disguise, the automatic number identification of the caller, with the intent to deceive the person to whom the call is made. 
(b)DefinitionsFor purposes of the rule required by this Act— 
(1)the term automatic number identification means the 10 digit telephone number used by a telecommunications carrier to determine the telephone number of the calling party on any outbound telephone call, such as is used to provide telephone customers with caller identification services; and 
(2)the term telecommunications carrier has the meaning given such term in section 3(44) of the Communications Act of 1934 (47 U.S.C. 153(44)).  
 
